Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 1 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 2 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 3 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 4 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 5 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 6 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 7 of 8
Case 20-67071-sms   Doc 26   Filed 11/10/20 Entered 11/10/20 13:34:34   Desc Main
                             Document     Page 8 of 8
